IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JAMES DIETZ, ADMINISTRATOR OF       : No. 305 EAL 2019
THE ESTATES OF JOHN KENNETH         :
LALLO, SR., DECEASED AND DIANA      :
CHRISTINE CEO LALLO, DECEASED       : Petition for Allowance of Appeal from
AND JOHN K. LALLO, JR., MELISSA     : the Order of the Superior Court
LALLO-JOHNSON, ERICA HOAR, AND      :
SAMANATHA LALLO                     :
                                    :
                                    :
           v.                       :
                                    :
                                    :
AVCO CORPORATION, LYCOMING          :
ENGINES, AVCO LYCOMING-TEXTRON :
WILLIAMSPORT, CONTINENTAL           :
MOTORS, INC., TELEDYNE              :
CONTINENTAL MOTORS, INC., BENDIX :
CORPORATION, UNISON INDUSTRIES, :
LLC., UNISON INDUSTRIES, INC.,      :
ALLIED SIGNAL, INC., HONEYWELL      :
INTERNATIONAL, INC., INTERFACE      :
PERFORMANCE MATERIALS, INC.,        :
INTERFACE SOLUTIONS, INC., NEW ISI, :
INC., AND QUALITY AIRCRAFT          :
ACCESSORIES, INC.                   :
                                    :
                                    :
PETITION OF: CONTINENTAL MOTORS, :
INC.                                :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.